
	
		III
		112th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Durbin, and Mr. Brown of
			 Massachusetts) submitted the following resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating November 2012 as Stomach
		  Cancer Awareness Month and supporting efforts to educate the public
		  about stomach cancer.
	
	
		Whereas stomach cancer is one of the most difficult
			 cancers to detect and treat in the early stages of the disease, which
			 contributes to high mortality rates and human suffering;
		Whereas stomach cancer is the second-leading cause of
			 cancer mortality in the world;
		Whereas, in 2011, an estimated 21,520 new cases of stomach
			 cancer were diagnosed in the United States;
		Whereas, in 2011, it was estimated that more than 10,000
			 people in the United States would die from stomach cancer;
		Whereas the estimated 5-year survival rate for stomach
			 cancer is only 28 percent;
		Whereas approximately 1 in 114 individuals will be
			 diagnosed with stomach cancer during their lifetimes;
		Whereas an inherited form of stomach cancer carries a 67-
			 to 83-percent risk that an individual will be diagnosed with stomach cancer by
			 80 years of age;
		Whereas, in the United States, stomach cancer is more
			 prevalent among racial and ethnic minorities;
		Whereas better education for patients and health care
			 providers is needed for the timely recognition of stomach cancer risks and
			 symptoms;
		Whereas more research into effective early diagnosis,
			 screening, and treatment for stomach cancer is needed; and
		Whereas November 2012 is an appropriate month to observe
			 Stomach Cancer Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2012 as Stomach Cancer Awareness Month;
			(2)supports efforts
			 to educate the people of the United States about stomach cancer;
			(3)recognizes the
			 need for additional research into early diagnosis and treatment for stomach
			 cancer; and
			(4)encourages the
			 people of the United States and interested groups to observe and support
			 November 2012 as Stomach Cancer Awareness Month through appropriate programs
			 and activities to promote public awareness of, and potential treatments for,
			 stomach cancer.
			
